﻿Mr. President, I have the honour to convey to you and this Assembly greetings from my august sovereign, His Majesty King Birendra Bir Bikram Shah Dev, and his best wishes for the success of the forty-second session of the General Assembly.
On behalf of my delegation and on my own behalf, I have great pleasure in congratulating you on your unanimous election to the high office of President of the General Assembly at its forty-second session. This is as much a tribute to the German Democratic Republic's commitment to the principles and purposes of the United Nations as it is to Your Excellency's well-known personal attributes and diplomatic skill. My delegation is convinced that under your able stewardship the Assembly will achieve the desired results. I wish also to extend congratulations to Ambassador Joseph Verner Reed on his appointment as Under-Secretary-General for General Assembly Affairs.
I should like to express my delegation's deep appreciation to His Excellency Mr. Humayun Rasheed Choudhury, who guided the General Assembly at its forty-first session with such distinction and wisdom. May I also take this opportunity to pay tribute to the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, for his ceaseless endeavours for the cause of international peace and co-operation as for his laudable efforts to make the United Nations system more efficient and effective.
The United Nations has for some time been a helpless witness to the growing dangers and deterioration in the international situation. The spiralling arms race r in both the nuclear and the conventional fields, the ever-widening socio-economic disparities between nations and peoples, and the increasing areas or incidents of tension, intervention and conflicts present a disturbing scenario for the world as it staggers towards the twenty-first century. Clearly, this state of affairs cannot for long continue unchecked or unchallenged without inviting the most devastating consequences.
It is against such a backdrop that we welcome the recent turn of events in the relations between the super-Powers. We are particularly encouraged by the agreement in principle to eliminate intermediate and short-range missiles worldwide. While such an accord in itself represents a significant achievement in the process of disarmament, we believe it could help in building mutual confidence between the super-Powers and pave the way for other, even more significant initiatives and accords. Committed as Nepal has always been to the goal of general and complete disarmament, it is only natural for us to hope that the present momentum will be maintained and that no opportunity to halt, or reverse, the arms race in other areas will be allowed to pass. 
While we attach the utmost urgency to nuclear disarmament because of the unlimited capacity of nuclear weapons to inflict destruction, we feel that we cannot, like Nelson, turn a blind eye and ignore the galloping conventional arms race. Such weapons consume 80 per cent of global military expenditure and have been used in over 150 conflicts in more than 70 countries since the end of the Second World War.
Only a fortnight ago, the International Conference on the Relationship between Disarmament and Development was convened here at the United Nations. Apart from examining the close relationship between these two urgent challenges of our times, the Conference was useful in highlighting the grave dangers posed by the unprecedented arms race not only on international security but also on the stability and welfare of peoples and nations.
Nepal looks forward with much anticipation to the third special session of the General Assembly devoted to disarmament, slated for next year. We hope that the special session will also consider new initiatives and concepts that serve to advance the cause of disarmament, including the creation of zones of peace and other confidence-building and conflict-limiting measures.
In this context I wish to recall that, as early as 1975, His Majesty King Birendra proposed that Nepal be declared a zone of peace - a proposal which, I am pleased to state, has secured the valuable support of 85 States Members of the United Nations, for which I express our profound gratitude. We believe its realization would not only fully vindicate the rationale of the recent International Conference on the Relationship between Disarmament and Development but, no less important, make a tangible contribution to consolidating peace in what is a strategic part of the world. Conceivably, it could even act as a model for stabilizing peace in other geopolitically sensitive areas of the globe.
An overview of the world political situation provides scant room for comfort. Thus, while the age-old predilection of the strong to impose their will on the weak continues unabated, the spectre of foreign intervention seems to have acquired subtler, and more dangerous, dimensions. If a sense of déjà vu is manifest in surveying the West Asian politico-military landscape, it is difficult to view with calm and serenity the escalation of tension in the Persian Gulf region. As we continue to remain concerned at the ongoing conflict between two of our non-aligned friends, Iran and Iraq, we have reasons to hope that the recent decision of the Security Council and the efforts of the Secretary-General will help eventually to restore peace to a region torn apart by seven long years of fratricidal conflict. Concerned at developments in Central America over the past several years, Nepal has supported the efforts of the Contadora Group for the restoration of peace.
Nepal warmly welcomed the recent peace agreement signed by five Central American Presidents in Guatemala City, and we reaffirm our belief that durable peace in Central America can be established only when all States with links to or interests in the area scrupulously honour and uphold the principle of non-interference. Closer home, Nepal also welcomed the agreement between our two South Asian neighbours and friends, India and Sri Lanka, and we hope that this will not only end ethnic violence but also help in strengthening the unity and territorial integrity of Sri Lanka.
Meanwhile, the depressingly familiar problems of West Asia, Afghanistan and Kampuchea are sombre reminders of how very little the world has changed in the more than four decades since the establishment of this world body, which was created, among other things, to protect the weak and uplift the poor among nations. In West Asia, prospects for a lasting peace are as bleak as ever, notwithstanding flickering hopes that a number of unyielding attitudes of the past that inhibited a comprehensive peace settlement might be shed. Peace, in our view, will continue to elude West Asia as long as the Palestinians are denied a homeland of their own in the region. There cannot be a stable peace if Israel does not withdraw from territories occupied since the Arab-Israeli conflict of 1967. Neither will peace be restored to that region as long as the right of Israel to exist within secure and well-defined boundaries is denied.
The plight of Lebanon continues to be a matter of deep concern, especially that part of a sovereign State should be treated as falling within the defence perimeter of a stronger neighbour. Nepal totally rejects any doctrine or code of international ethics that is based on the absurd premise that the security of some States is more precious than that of others. Nepal is proud to participate in the United Nations Interim Force in Lebanon peace-keeping operations and stands ready to back any move that restores to Lebanon full sovereignty over its entire territory. We are concerned about the unsatisfactory financial situation of UNIFIL and the united Nations Peace-keeping Force in Cyprus and emphasize the responsibility of all Member States in that respect. Nepal repeats its appeal for a peaceful settlement of the problem of Cyprus and renews its firm support for the island's territorial sovereignty, integrity, independence and non-aligned character
The situations in Afghanistan and Kampuchea are viewed with deep anxiety by Nepal. Though the past year has witnessed some new developments in the domestic situation in both of these beleaguered countries, there has been no basic shift in the prolonged presence of foreign troops. Nepal appreciates the continuing efforts of the Secretary-General and his special representative in securing a negotiated settlement - particularly in Afghanistan - where differences over the time-frame for such withdrawal have been narrowed, but not yet bridged. Nepal reiterates its resolute support for relevant General Assembly resolutions on Afghanistan and Kampuchea, including such essentials as, inter alia, withdrawal of all foreign forces and the right of the respective peoples to determine their political future without any outside interference.
Nepal believes that the potentially explosive situation in Korea needs to be defused without delay. To achieve that, it welcomes any moves for greater contact and co-operation between the two Koreas. It also believes that the peaceful reunification of Korea can best be achieved by the Korean people themselves, free from any foreign interference.
No review of the international situation can be objective or complete if it does not note the shameful state of affairs that exists in South Africa, where a regime of racist bigots has refined a system of ruthless exploitation against its own majority. Backed by military might, and with support from some quarters, Pretoria hurtles recklessly down the apartheid path, although there are now clear indications of doubts emerging within white South Africa itself regarding the usefulness of blindly adhering to that evil system.
Nepal is honoured to serve on the Special Committee against Apartheid and reiterates its deep conviction that the application of comprehensive and mandatory economic sanctions remains the best - and perhaps the last - means of bringing about a peaceful transition to a multiracial representative society in South Africa. Nepal was pleased to make a modest contribution to the Solidarity Fund for Southern Africa set up by the Movement of Non-Aligned Countries at the Harare Summit to provide emergency assistance to front-line and other African States to enable them to withstand the effects of retaliatory sanctions by racist Pretoria.
Nepal is steadfast in its belief that any further delay in the granting of immediate and full independence to Namibia by South Africa is fraught with very grave danger to international peace and security. We applaud the heroic struggle of the Namibian people for independence under the leadership of the South West Africa People's Organization and reiterate our appeal to the international community to accelerate all efforts for the early implementation of the relevant Security Council and other United Nations resolutions on the granting of independence to Namibia.
Nepal was pleased to participate in the International Conference on Drug Abuse and Illicit Trafficking held in Vienna last June and stands fully committed to making its modest contribution to the eradication of that social scourge. I wish to state that Nepal acceded to the Single Convention on Narcotic Drugs of 1961, as amended by the 1972 Protocol, at the Vienna Conference. Nepal has also been actively involved in tackling this social problem at the regional level by co-operating with its South Asian neighbours.
Another scourge of relatively recent origin is terrorism, to the elimination of which Nepal is equally committed along with its six other partners in the South Asian Association for Regional Co-operation (SAARC) . I am pleased to inform you that SAARC experts have prepared a draft convention, which is to be considered by its standing committee in Kathmandu next month.
I am also greatly pleased that SAARC has made further progress since I spoke here last year. At present it not only has a full-fledged secretariat, based in Kathmandu, but considerable headway has been made in developing it into an effective instrument for promoting regional co-operation for a full one-fifth of the world's population. Apart from that it is Nepal's belief that the success of SAARC can further galvanize the concept of South-South co-operation which is being promoted by, among others, the Movement of Non-Aligned Countries, of which Nepal is a founding member. For these reasons we in Nepal are making the necessary preparations to ensure that the next SAARC summit, to be held in Kathmandu in a few weeks, will, like the two preceding summits, achieve substantial results.
The international economic situation is a depressing one, with the developing
world facing a crisis of unprecedented dimensions. This has been characterized, inter alia, by falling commodity prices, high interest rates, protectionism and a downswing of the world economy. Owing to a combination of low global growth and the increasing complexities and uncertainties of the world economy, the urgently-needed support for the development of the developing countries has failed to materialize. What has materialized instead is the grim picture of declining commodity prices, stagnating official development assistance, and the crushing burden of the external debt of developing countries. This has exacerbated political tensions. It threatens to rip open the very fabric of society of many developing countries and constitutes a threat to international peace and security. Long-term development of developing countries thus continues to be at the mercy of the inequities of a world economic system that has clearly ceased adequately to serve the objectives of global economic and social progress.
While the economic situation of the developing countries as a whole is sombre enough, that in the least developed countries merits the special concern of the international community. It is with this reality in view that my delegation attaches great importance to the seventh session of the United Nations Conference on Trade and Development (UNCTAD) which concluded its session in Geneva last month. Early this year, in Kathmandu, Nepal co-hosted, along with UNCTAD, a high-level meeting of governmental experts from 28 countries and representatives of four international organizations to discuss the problems of the least-developed countries in preparation for UNCTAD VII. 
My delegation shares the view of the United Nations Secretary-General that UNCTAD-VII represented an advance in the revitalization of development, growth and international trade. We believe that the political will demonstrated by all groups in reaching consensus on the final act augurs well both for the outlook for multilateral co-operation as well as for a continuing dialogue on development. In particular, my delegation is pleased that due emphasis was given to such elements as the need for sustainable non-inflationary growth in developing countries, the responsibilities of the developed countries, a new thrust to the evolution of a growth-oriented debt strategy, the potential for renewed inter-governmental co-operation in commodities and, most of all, in the reaffirmation of the urgency of more strenuous endeavours to support the development of the least developed countries. While my delegation also welcomes the acknowledgement of the complementarity between UNCTAD and the General Agreement on Tariffs and Trade (GATT) in their efforts to promote global trade, combat protectionism and reinforce the world trading system, we sincerely hope that the expectations of the least developed countries raised by UNCTAD-VII will not meet the same fate as the unfulfilled commitments made to them under the New Substantial Programme of Action for the 1980s chalked out at the Paris Conference in 1981. Nepal also believes that due priority must be given to effective implementation of the United Nations Programme of Action for African Economic Recovery and Development, adopted unanimously at the thirteenth special session of the General Assembly, in 1986.
The speedy implementation of the New Substantial Programme of Action has special significance for Nepal which, under the wise leadership of His Majesty King Birendra, is today making all-out efforts to meet the basic needs of the people for food, shelter, clothing, primary health care, and education and security, by the end of this century. Such international assistance would be especially welcome to augment Nepal's water-resources development and the forestation efforts. Besides helping Nepal to alleviate the problem of chronic shortage of fuel, the prevention of environmental degradation of the Himalayan foothills would have a most positive impact on millions of people whose lives are greatly shaped by the rivers flowing from the Himalayas to the Bay of Bengal,
Recognizing, as Nepal does, the close interdependence of the environment and economic and social development, it most warmly welcomes the report of the World Commission on Environment and Development. A significant outcome of the forty-first session of the General Assembly was the adoption of many important administrative and financial reforms designed to improve the efficiency and effectiveness of the United Nations. We have been ' greatly encouraged by the achievements thus far and believe that the process of reforms and renewal must be carried further. However, Nepal continues to believe that unilateral withholding of dues will have grave implications not only for that process but also for the future of the United Nations and multilateralism.
In conclusion, I wish to reaffirm Nepal's unwavering commitment to the principles and purposes of the United Nations. I take this opportunity to underline Nepal's continuing support of the Non-Aligned Movement, which we maintain is as meaningful today as it was when it was founded more than a quarter century ago.
I wish also to thank members of the Asian Group of the United Nations for their valuable and unanimous endorsement of Nepal's candidature for non-permanent membership in the Security Council for 1988-1989. Nepal gives its assurance that, if indeed so elected by this Assembly, it will discharge the weighty responsibilities incumbent upon such membership in a manner commensurate with the trust reposed in it. In any case, Nepal, as always, stands ready to co-operate in any endeavour that will further the lofty aims and objectives of the United Nations, convinced that it truly represents, and remains, mankind's best hope for a peaceful, prosperous and humane world.
 
